Scott, J.
The plaintiff here complains that the court of common pleas erred in sustaining the demurrer of defendant, Fitzgerald, to the reply of the plaintiff, and in thereupon rendering judgment against him. The reply demurred to admits that defendant, Fitzgerald, on the 11th day of November, 1858, paid to Skinner, the sheriff, the fall amount of the judgment or decree which had been previously rendered against Grace at the suit of Richardson, and took a receipt in due form therefor from the sheriff. It avers, however, that the sheriff, Skinner, had at that time no order of sale or writ of execution in his hands, none having then been issued in the cause. It is further admitted in the reply that twelve days afterward, on the 23d day of the same month, an order of sale was duly issued in the cause, at the instance of the creditor, Richardson, which on the same day was placed in the hands of the sheriff for execution; upon which writ the sheriff, within thirty days thereafter indorsed the fact that he had received the full amount thereof, with costs, and at *the same time receipted anew to Fitzgerald for the full amount of the decree and costs in the cause in which the writ had been issued. There is no averment that the sheriff had, before the writ came to his hands, converted to his own use or in any way misapplied the money previously and prematurely paid to him by Fitzgerald in satisfaction of the decree. In the absence of any averment of that kind, we are not to presume that he was guilty of any such act of bad faith.
The sheriff, then, having in his hands the money paid by Fitzgerald in fall satisfaction of the decree, it became his clear duty to apply it as he did when the order of sale came to his hands. He could not honestly do otherwise. And of this proper application of the fands in his hands neither the creditor, Richardson, nor the sureties of the sheriff, have any reason to complain. The plaintiff’s reply does not show that he, or any one else, was prejudiced by payment being made before the sheriff was legally authorized to receive it. And the sheriff having applied the moneys paid by Fitzgerald to the satisfaction of the writ in his hands, by proper indorsement thereon, the decree, under which the writ issued, was thereby fully discharged and satisfied, and Richardson was entitled to no farther process thereon against Grace, the mortgagor, or the mortgaged premises Then owned by Fitzgerald; and as against them *588be has no rights to which the present plaintiff or any one else can be subrogated.
The demurrer to plaintiff’s reply was properly sustained; and the judgment of the court of common pleas must be affirmed.
Day, C. J., and White, Welch, and BrinkErhoee, JJ., concurred.